DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “a inclined surface” in line 3 of the claim.  The article “an” should be used instead of “a” in the recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (US 2020/0008308).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding independent claim 1, Shin teaches a display device comprising a display panel (Fig. 6, Element 120) including an active area (Fig. 6, Element AA) in which a plurality of pixels is defined (¶ [0109]) and a pad area (Fig. 6, Element NA) in which pads for applying signals to the plurality of pixels are placed (¶ [0110]); a back cover (Fig. 6, Element 110) placed to overlap the display panel (120); and a roller (Fig. 9B, Element 851) configured to wind or unwind the back cover (110) and the display panel (120) and including a flat portion and a curved portion, wherein the pad area is placed to be inclined toward the flat portion (Fig. 9B).
Regarding claim 2, Shin teaches a support member (Fig. 9A, Element 130) having an inclined surface corresponding to the pad area and configured to support the pad area.
Regarding claim 3, Shin teaches an end of the support member (130) corresponding to an end of the flat portion (Fig. 9A).
Regarding claim 4, Shin teaches the support member (130) placed between the display panel (120) and the back cover (810).
Regarding claim 6, Shin teaches the support member (130) made of a plastic-based material (¶ [0114]).
Regarding claim 7, Shin teaches the back cover (810) including a protrusion (Fig. 9A, Element 130) placed under the pad area, and the protrusion (130) having an inclined surface corresponding to the pad area.
Regarding independent claim 15, Shin teaches a display device comprising a display panel (Fig. 6, Element 120) configured to display images and including an active area (Fig. 6, Element AA) and a pad area (Fig. 6, Element NA) which is extended from one side of the active area (AA) and to which a flexible film (Fig. 9A, element 810) is attached; a back cover (Fig. 6, Element 110) configured to be rolled up together with the display panel (120); and a roller (Fig. 9B, Element 851) configured to wind or unwind the back cover (110) and the display panel (120) and including a flat portion and a curved portion, wherein the pad area is placed to be inclined toward a part of the display panel (120) except the pad area (Fig. 9A).
Regarding claim 16, Shin teaches a support member (Fig. 9A, Element 130) placed between the pad area and the flat portion and having an inclined surface corresponding to the pad area (Fig. 9A).
Allowable Subject Matter
Claims 5, 8-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the closest prior art of record, Shin (US 2020/0008308), neither shows or suggests a display device comprising, in addition to other limitations of the claim, a base plate placed under the back cover and combined to the back cover, wherein the support member is placed between the base plate and the back cover, and the back cover is placed to be inclined along a shape of the support member.
Regarding claim 8, the closest prior art of record, Shin (US 2020/0008308), neither shows or suggests a display device comprising, in addition to other limitations of the claim, a base plate placed to support a part of a surface opposite to one surface of the back cover on which the display panel is disposed; a top cover combined with the base plate to fix the back cover interposed between the top cover and the base plate; and a bottom cover placed between the base plate and the top cover.
Due to their dependencies upon claim 8, claims 9-13 are also allowable.
Regarding claim 14, the closest prior art of record, Shin (US 2020/0008308), neither shows or suggests a display device comprising, in addition to other limitations of the claim, an angle of inclination of the pad area on both sides of the display panel is higher than an angle of inclination of the pad area at a central portion of the display panel.
Regarding claim 17, the closest prior art of record, Shin (US 2020/0008308), neither shows or suggests a display device comprising, in addition to other limitations of the claim, a base plate placed on the flat portion; a top cover configured to fix the back cover and the display panel placed on the base plate; and a bottom cover placed between the base plate and the top cover wherein the top cover has an inclined surface corresponding to the pad area.
Due to their dependencies upon claim 17, claims 18-19 are also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko (US 2021/0240294) teaches a flexible display with touch sensor layer.  Kim (US 2020/0314552) teaches a display apparatus with rolled or unrolled display panel.  Lee (US 2020/0093011) teaches a display device with back cover to support display panel.  Kim (US 2019/0198783) teaches a flexible display apparatus with supporting part having openings.  Kim (US 2019/0150300) teaches a display device with bar positioned on roller.  Akiyama (US 2004/0183958) teaches a display device with flexible thin film plate.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        17 June 2022